Citation Nr: 1438375	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-22 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for the claimed residuals of the excision of an  osteochondroma/exostosis of the right tibia, to include right leg shortening, atrophy of the right leg, a scar of the right leg and degenerative joint disease of the right knee.  

2.  Entitlement to service connection for a bilateral hip disorder.

3.  Entitlement to service connection for a left knee disorder.



REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to October 1969 and from November 1971 to August 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2009 by the RO.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this appellant's case should take into consideration the existence of these electronic records.

The Veteran provided testimony at February 2010 hearing before a Decision Review Officer at the RO.  A transcript of the hearing is associated with the claims file.

The Board remanded the case for additional development  in January 2014. 

The issues of service connection for degenerative joint disease of the right knee and for a left knee disorder are being remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is shown to have a scar of the right leg that is the residual of the surgical excision of the exostosis or osteochondroma from his right tibia that as likely as not increased in severity beyond natural progression during service.

2.  The Veteran also is shown as likely as not to have had atrophy of the right leg that was due to in-service excision of the symptomatic exostosis or osteochondroma from the right tibia.

3.  To the extent that the symptomatic exostosis/osteochondroma of the right proximal tibia was removed during service, the Veteran is shown as likely as not to have a related subchondral defect of the right tibia.

4.  The Veteran is not shown to have right leg shortening due to the in-service surgery involving the right tibia, as noted by March 2014 VA X-ray studies showing that the right leg length from the knee to the ankle was 36.4 inches and the same as that of the left leg and a VA examiner who opined that the tibias were of equal length and that any discrepancy was related to a difference in length of the femurs.

5.  The currently demonstrated degenerative joint disease of the hips is shown to be related to the aging process, rather than to be the result of an event or incident of the Veteran's period of active service.   


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by residual surgical scar is due to disease or injury that was aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by atrophy of the right leg is due to disease or injury that was aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  By extending the benefit of the doubt to the Veteran, his disability manifested by a subchondral defect of the proximal right tibia is due to disease or injury that was aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).

4.  The Veteran does not have a disability manifested by right leg shortening due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2013).

5.  The Veteran's bilateral hip arthritis is not due to disease or injury that was incurred in or aggravated by active service; nor may arthritis be presumed to have been incurred therein; nor is any proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

A February 2009 VCAA notice letter explained the evidence necessary to substantiate the claims currently on appeal and also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the February 2009 VCAA notice letter from VA was provided prior to June 2009 adjudication of the claims on appeal and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the duty to assist, the claims file contains service treatment records, reports of post-service treatment, the Veteran's SSA disability records, and reports of VA examinations.  See 38 U.S.C.A. § 5103A(a)-(d).

The AOJ obtained additional records of treatment in compliance with the Board's January 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (entitlement to substantial compliance with Board remand instructions). 

With respect to the VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it should ensure that the examination or opinion is adequate.  

There is no requirement that a medical examiner comment on every favorable piece of evidence in a claims file.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners).  

The examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion.  Monzingo, 26 Vet. App. at 105. 

For the claims decided herein, and as will be discussed further below, the March 2014 VA examiner provided well-reasoned medical opinions based on extensive review of the claims file, examination of the Veteran, X-ray studies, and history as provided by the Veteran.  The opinions are therefore of a high probative value and weight and are sufficient for adjudication of the claims decided.   

Additionally, for these same reasons, the examination report is in substantial compliance with the Board's January 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (entitlement to compliance with Board remand instructions). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  

Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.


Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. § 1111 (West 2002).  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Id.  

Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).

To rebut the presumption of sound condition under 38 U.S.C. § 1111, the Department of Veterans Affairs (VA) must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  

The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The law further provides that, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service incurrence for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  

In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply, and the burden falls on the veteran to establish aggravation.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  38 C.F.R. § 3.306(b) provides that such a presumption may be rebutted by clear and unmistakable evidence.

Certain chronic disabilities, to include arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101(3), 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  

When the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim of service connection for a disability listed as chronic.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).  

Generally, in order to prevail on the merits on the issue of service connection, there must be competent evidence of current disability; competent evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Secondary service connection shall be awarded when a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  

When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Where the preponderance of the evidence is against a claim for service connection, the benefit of the doubt doctrine is not for application in resolution of the claim.  See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


General Factual Background

The Veteran seeks service connection for the claimed residuals due to the excision of what was alternatively described as an exostosis or osteochondroma of the right proximal tibia during his second period of active service.  The exostosis or osteochondroma has been described by physicians as a benign bone tumor growing in the general area of the knee joint of his right tibia.  It was surgically removed during his second period of active service, in May 1972.

At a VA Army Reserve examination in May 1969, the clinical evaluation of the lower extremities and spine and other musculoskeletal systems was noted to be normal.

The Veteran entered his first period of active service on September 3, 1969.

An October 5, 1969, an orthopedic consultation sheet indicated that the Veteran had pain in the right knee.  The X-ray studies were noted to show an osteochondroma of the tibia.  The Veteran was noted to complain of pain in the right knee posteriorly that increased with running.  On examination, there was a large bony hard area in the proximal tibia.  The impression was that of osteochondroma that existed prior to service.

At an October 8, 1969, "EPTS Separation" examination, it was indicated that the spine and other musculoskeletal systems were evaluated as abnormal.  The examination was noted to be "supplemental" to the May 1969 Army Reserve examination.  The diagnosis was that of osteochondroma of the tibia, symptomatic.  

An October 1969 Medical Board noted that the osteochondroma of the tibia, was symptomatic, not incurred during active service, having existed prior to active service, and not having been permanently aggravated by active service.  

It was indicated that the Veteran was unable to perform duty requiring prolonged marching, standing or heavy lifting.  For the lower extremities he was profiled as "L4."   See Odiorne v. Principi, 3 Vet. App. 456 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 to 4, with '1' indicating a high level of fitness and '4' indicating a medical condition or physical defect that is below the level of medical fitness for retention in the military service).

A Medical Board narrative summary indicated that the Veteran entered the Air Force on September 3, 1969.  It was noted that an X-ray examination of the right knee revealed an osteochondroma of the tibia at the knee.  The final diagnosis was that of osteochondroma of the tibia, symptomatic.  It was indicated that the condition was not incurred in the line of duty and existed prior to service.  The report stated that the medical condition existed prior to entry into service and had not been aggravated by service beyond the normal progression of the disease.

An October 8, 1969, medical history report indicated that the Veteran had experienced bone, joint or other deformity. The reviewing clinician signed a statement that the Veteran had not experienced a significant illness or injury since induction.

The service treatment records for the Veteran's first period of service showed that he was released from active duty due to a preexisting osteochondroma of the right tibia that had not been aggravated by service beyond the natural progression of the disease.

The Veteran enlisted in the Marine Corps in June 1971 and was given a medical waiver for the preexisting osteochondroma disease.  A tibial exostosis was noted at the time of the June 1971 enlistment and pre-induction examination.  It was indicated that there was no interference with function.  The Veteran was profiled as a "1" in all categories.

A February 1972 service treatment record indicated that the Veteran's "light duty chit not being honored.  Right foot going numb."  (Emphasis in original.)

An April 1972 medical treatment notation stated that "This pt. was admitted on a medical waiver after discharge from Air Force in 67--. . . (Emphases in original.)

On April 4, 1972, the Veteran complained of possible fracture to the right leg and a short-leg walking case was applied.  However, an X-ray study was within normal limits, and it was diagnosed as a severe sprain of the right ankle.  

The Veteran was hospitalized from April 23, 1972, to May 23, 1972, when a 3 cm. pedunculated mushroom-like exocytosis was excised from the right proximal tibia.  It was indicated that there had not been any increase in size of the osteochondroma but it did cause leg pain with strenuous activity, especially with walking, running and jumping, and was subject to localized trauma.  

At follow-up treatment, the Veteran was ambulatory with full range of motion of the right knee.  At treatment on June 7, 1972, there was no effusion, and a full range of motion of the right knee was noted.  There is no record of further complaints regarding the right knee during active service.

In June 1972 the Veteran's condition was found to render him unsuitable for service, and it was recommended that he be discharged from service.  The condition that was found to render him unsuitable for service was a passive aggressive personality disorder that existed prior to service and was not aggravated by service.

The June 1972 Medical Board report indicated that the Veteran's physical and neurological condition was found to be within normal limits, without providing any specific information as to his physical condition.  

At a March 1973 VA orthopedic examination, the X-ray studies showed no evidence of a bone tumor, surgical defects or other bony changes.  The tibia and fibula were noted as normal.  

The examiner noted a 7-inch surgical scar on the posterior aspect of the right leg, extending from the middle third of the leg to the popliteal area.  The lower half of the scar produced electric shocks on pressure and palpation.  However, the scar was well-healed, atropic [sic], not adherent and not sunken.  The examiner also found residual muscular atrophy of the right leg.

In March 2008, the Veteran presented to a VA podiatry clinic with complaints of a shorter right leg due to surgery on the knee after trauma.  The Veteran stated that bone was removed in 1972 and that he had since been walking funny and was now having hip pain as well.  He requested a heel lift.  

On examination, the treating clinician noted that the right leg was approximately 1/2 inch shorter than the left.  The assessment was that of leg length discrepancy.  The treatment plan was to order him a heel lift.  

In a written statement dated in January 2009, J.B., M.D., wrote that he had reviewed the Veteran's service treatment records and his current treatment records and that, in his opinion, it was at least as likely as not that the Veteran's right leg condition was related to the Veteran's military duty.  

The doctor explained that the Veteran had a history of a significant problem that required excision of an osteochondroma when he was in the military.  He elaborated that this apparently resulted in a subchondral defect of the proximal right tibia at that time.  He noted the Veteran had experienced problems with it since then.  He added that the Veteran did have a leg length discrepancy and that, certainly, the Veteran's time in the military did aggravate this condition of osteochondroma requiring surgical intervention.  

Dr. J.B further wrote that, due to the primary condition, it was at least as likely as not that the Veteran's hip and left knee conditions were secondary/proximate to the Veteran's military service.

In January 2014, the Board remanded this case for further development, including obtaining an examination and opinion with respect to the Veteran's claims.  

A March 2014 VA examiner summarized his findings as follows:

The Veteran's records clearly and unmistakably indicate[d] the osteochondroma existed prior to the Veteran's military service.  There [was] no indication of aggravation beyond the natural progression during either of his terms of service.  The Veteran's records indicated that the osteochondroma became symptomatic while in training during his first military enlistment between September 1969 and October 1969 when Veteran was 18 years old.  The Veteran was evaluated by multiple medical professionals indicating the condition was symptomatic with certain physical activities, without any aggravation beyond the normal progression of this condition.  This was further supported by the Veteran's enlistment exam for the Marines in June 1971 indicating "NO" to any musculoskeletal complaints.  The Veteran was noted to have a tibial exostosis with the examiner indicating "no interference with function" [on] June 3, 1971.  The Veteran had the osteochondroma surgically removed while on active duty without complications.  Current bone scan of the tibias provided by the Veteran indicate[d] no tibia length discrepancy bilaterally.  The Veteran was discharged from the Marines approximately one year later and received a medical board evaluation indicating that his physical and neurological examinations were within normal limits.


Atrophy of the Right Leg and Scar of the Right Leg

As noted, the Veteran underwent an excision of what has been alternatively characterized as an osteochondroma or exostosis of the right tibia in May 1972, during active service.  He was discharged from active service for other reasons in August 1972.  

From the record it does not appear that a complete physical examination was recorded at discharge; rather, his Medical Board report stated that physical and neurological examination were within normal limits, without further details or elaboration.
 
However, at a special VA orthopedic medical examination in August 1973, the examiner reviewed the service treatment records, took a thorough history from the Veteran, and conducted a detailed orthopedic examination of the Veteran.  His diagnosis with respect to the Veteran's claimed residuals of the in-service excision of the osteochondroma was as follows:

(4) Status Post Op Excision of Osteochondroma of the right leg with residuals manifested by:

a) Muscle atrophy of the right leg
b) Tenderness on palpation of the lower half of the scar

The examiner described the scar as a "7-inch scar on the posterior aspect of the right leg, extending from the middle third of the left to the popliteal area.  The lower half of the scar produced electrical shocks on palpation.  However, the scar [was] well-healed, atropic [sic], not adherent and not sunken."

The March 2014 VA examiner also noted the Veteran' posterior knee scar of the right leg and described this as associated with the Veteran's in-service surgery.  As to whether the Veteran had atrophy of the right leg associated with in-service surgery, his findings were equivocal.  

On one hand, the physical examination findings on the examination section of the report, in a section entitled "additional physical findings or other descriptions,"  include the statement that "Veteran ha[d] had chronic atrophy of the thigh following the surgery," while on the other, the physical examination findings in another physical examination section of the report entitled  "additional physical findings" it was indicated that there was "no atrophy noted currently other than atrophy of disuse bilaterally."  

Thus, on review, the VA examiner is found to have provided findings that weigh both for and against the presence of atrophy of the right leg.

As noted, the evidence in the claims file also includes a VA examination in March 1973, approximately ten months after the in-service surgery, of muscle atrophy of the right leg, expressly found to be a residual of the in-service surgery.  

Further, the fact of bilateral atrophy does not rule out current atrophy of the right leg associated with surgery, because the left knee has undergone significant injury and surgery due to a 2004 workplace injury.  

However, on this record the Board cannot dissociate any current atrophy of the right leg from the in-service surgery.  The Veteran's lay descriptions of atrophy from active service are competent and lay-observable descriptions of at least some probative value and are in part corroborated objectively by the March 1973 VA examination report.  Thus, the evidence is in relative equipoise on this matter.

For these reasons, and extending the benefit of the doubt to the Veteran, he is shown to have acquired atrophy of the musculature of the right leg along with a symptomatic residual scar of the right leg due to the surgery performed to ameliorate the growth of the proximal right tibia during service.

As will be addressed, the exostosis or osteochondroma of the proximal right tibia is shown to have increased in severity beyond natural progression during service.  


Exostosis/Osteochondroma of the Right Tibia

At a February 2010 hearing, the Veteran testified that the osteochondroma of the right tibia had limited his physical activities in that running would make it ache.  He reported that, while in the Marine Corps after his surgery, the doctor told him that his right leg would be shorter and that he would have a limp and might need a cane.  He also reported that the bone ached after the surgery and that he had experienced problems with his right leg since that time.  He also referred to the medical opinion of Dr. J.B. and the treatment records from Dr. J.M. dated in January 2010.

At a March 1973 VA orthopedic examination, the X-ray studies showed no evidence of a surgical defect or other bony changes.  The tibia and fibula were noted as normal.  

The later studies of the right knee at the March 2014 VA examination showed the presence of mild degenerative joint disease of the right knee.  There was no evidence of bony erosion or cortical disruption in the tibia or fibula.

The March 2014 VA examiner found that there was currently no medical evidence to show residuals due to the removing of the benign bone tumor.  The examiner elaborated that the tumor itself was resolved with its removal with normal examination findings during the separation from the military in 1972.  The examiner further commented that there was no evidence of bony erosions or cortical disruption in the tibia or fibula.  

The examiner opined that the Veteran's condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.

The Veteran claims service connection for the exostosis or osteochondroma of the right tibia, and the Board finds the evidence to be clear in showing that the pre-existing condition became symptomatic during active service in that it did not interfere with function at entrance into the second period of service, but was found to be subject to "localized trauma."  

To the extent that it subsequently required surgery to correct the condition during that second period of service, the Board finds that, as likely as not, it had increased in severity beyond natural progression during service.  

However, the post-service March 1973 VA X-rays of the entire tibia and fibula, including the knee region, showed smooth contours with normal cortical contour of the entire tibia and fibula with no evidence of any bone tumor on any related bony defect.  
The March 2014 VA examination found no evidence of a defect, but rather showed that, other than X-ray evidence of mild degenerative joint disease with space narrowing involving medial right tibiofemoral and tibiotalar joints, there was no evidence of bony erosion or cortical disruption.  

Significantly, on the other hand, the opinion of Dr. J.B. noted that this apparently resulted in a "subchondral defect" involving the proximal right tibia and had continued to cause the Veteran some difficulty.  

Hence, on this record, the Board finds the evidence to be in relative equipoise in showing as likely as not the that the Veteran is experiencing some residual defect of the right tibia due to the surgical removal of the growth that was aggravated by his active service.  


Leg Length Discrepancy (Shortening of the Right Leg)

The Veteran also claims shortening of the right leg as a residual of his in-service excision of an osteochondroma of the right leg.  He is competent to observe the fact of his leg length discrepancy, and it is confirmed by medical evidence of record.  Private and VA treatment records show that the Veteran does have the current claimed disability of a leg length discrepancy.  

In March 2008 the Veteran presented to a VA podiatry clinic with complaints of a shorter right leg due to surgery of the knee after trauma.  The Veteran stated that bone was removed in 1972 and that he had since been walking funny, and was now having hip pain as well.  He requested a heel lift.  On examination, the treating clinician noted the right leg to be approximately 1/2 inch shorter than the left.  The assessment was leg length discrepancy.  The treatment plan was to order him right heel lift.  

The treatment records from Dr. J.M. dated in January 2010 reflect the Veteran's complaint of a leg length discrepancy.  He reported that he was told that his  right leg was shortened during the surgery and that this was the source of his persistent limping. Scanogram of the lower extremities was performed in January 2010.  It revealed a 0.8 cm leg length discrepancy.  

Dr. J.B.'s January 2009 medical opinion, construed liberally, indicates that the Veteran has a right leg condition, including a leg length discrepancy as compared to the left leg, that was related to the Veteran's period of active service, including the excision of the right tibia osteochondroma during active service.

At a VA examination in March 2014, the examiner measured the Veteran's legs from the anterior superior iliac spine to the medial malleolus.  The left leg was measured as being 33 inches long and the right leg was measured as being 33.5 inches long.  Measurements were taken from the anterior superior iliac spine to the medial malleolus.  The examiner noted that the Veteran had oseteochondroma removed from the medial tibia, and a posterior knee scar.  

However, measurements at the March 2014 VA examination  show that the right tibia length from the knee to the ankle was 36.4 inches and the left tibial length from the knee to the ankle was 36.4 inches.  There was however a leg length discrepancy of 44.6 cm of the right femur as opposed to a 45.4 cm length of the left femur.  The conclusion of the X-ray report was that there was no length discrepancy in the tibias.  The X-ray studies showed that the lengths of the tibias were equal.

The examiner opined that the tumor was removed from the right tibia, medial portion, with no change in length of the tibial bone, and that his was confirmed by bone scan.  

Based on this evidence, the March 2014 VA examiner found that the Veteran's leg length discrepancy was not related to the in-service osteochondroma of the right tibia or its excision.  

The examiner concluded that any altered gait due to leg length discrepancy was not due to the removal of the bone tumor from the tibia since the tibias were currently of equal length.  

The Board notes that the VA examiner and the VA X-ray findings provide an alternative cause for the leg length discrepancy, which is the difference in the length of the femurs.  

The VA examiner's opinion as to whether the Veteran's leg length discrepancy was due to the removal of the osteochondroma of the right tibia during active service is competent medical evidence that is very well explained, with a consideration of the medical evidence of record and objective medical measurements, and therefore is medical evidence of a high probative weight and value. 

Because Dr. J.B. did not explain his opinion as well or take underlying measurements to determine whether the leg length discrepancy was due to alteration of the tibia, his opinion of a far lower probative value and weight.

While the Veteran is competent to relate what treating physicians have told him, his assertion that his leg was shortened as result of the surgery is also of a very limited probative value as compared to the careful measurements and explanations provided at the March 2014 VA examination.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for service connection for a leg length discrepancy (right leg shortening).  

The preponderance of the evidence shows that he has the claimed disability, but that it did not begin during active service and is not related to any incident of service.  Accordingly, service connection for this disorder is denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).


Bilateral Hip Disability

The service treatment records include no recordation of treatment or diagnosis for a bilateral hip condition.  

As noted, in March 2008, the Veteran presented to a VA podiatry clinic with complaints of a shorter right leg due to surgery of the knee after trauma.  The Veteran stated that bone was removed in 1972, and that he had since been walking funny, and was now having hip pain as well.  The assessment was that of leg length discrepancy.  

The treatment records from Dr. J.B. and Dr. J.M. and chiropractor G.D. did not show specific treatment for a bilateral hip disorder.  

However, in a written statement dated in January 2009, J.B., M.D., wrote that he had reviewed the Veteran's service treatment records and his current treatment records, and that in his opinion it was at least as likely as not that the Veteran's condition with his right leg was related to the Veteran's military duty.  

Dr. J.B further wrote that, due to the primary condition, it was his opinion that it was at least as likely as not that the Veteran's hip and left knee conditions were secondary/proximate to the Veteran's military service.

Dr. J.B.'s opinion in this regard is afforded a very low probative value, in that he did not provide a specific diagnosis of a hip disorder or indicate the basis for finding that the Veteran had a hip condition.

The VA treatment records showed complaints of right hip pain, which the Veteran reported he treated with Motrin.  The VA X-ray studies of the  hips dated in March 2009 showed no abnormalities.  The X-ray report indicated that the hip joints were symmetric, as demonstrated on the AP pelvic view.  No significant degenerative change was appreciated.  There were no soft tissue abnormalities.  The impression was no abnormality of the right hip.
 
At a February 2010 RO  hearing the Veteran reported having bilateral hip pain.  He stated that he was told that his bilateral hip condition was the result of a leg length discrepancy. 

The March 2014 VA examiner noted that current X-ray studies showed that the Veteran had mild degenerative hip arthritis, but that this was considered a normal finding for the Veteran's age and did not currently appear symptomatic.  It was noted that the Veteran's pain was more consistent with radicular symptoms originating from the lumbar spine.  

The examiner elaborated further that the Veteran's medical records indicated an onset of back pain due to degenerative arthritis several years following active duty.  He found the degenerative arthritis to have multiple etiologies.  

The Veteran's primary contention with respect to his claim for bilateral hip disorder is that it is the result of his leg length discrepancy.  

As previously addressed, the medical evidence was found to show that the Veteran did have a leg length discrepancy involving the lower portion of his leg.  Consequently, service connection for a bilateral hip disability as secondary to the Veteran's leg length discrepancy is precluded as a matter of law.  See 38 C.F.R. § 3.310; Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board finds the March 2014 VA examiner's findings to be very well explained to be consistent with the medical history in the claims file from active service.  The opinion establishes by a preponderance of the evidence that the Veteran's degenerative hip arthritis was related to the aging process and that the current hip pain was related to a low back condition for which service connection had not been granted.  

Further evidence consistent with the VA examiner's findings includes VA X-ray studies of the  hips in March 2009 showing that the hip joints were symmetric with no significant degenerative change soft tissue abnormalities or other abnormality of the right hip.

There is no diagnosis or evidence of arthritis or degenerative joint disease of the hips during service or of  within one year after discharge from active service.  .

Based on this record, the Board finds that the preponderance of the evidence is against the claim of service connection for bilateral hip condition on a secondary basis.  Accordingly, the claim must be denied.  See 38 C.F.R. § 3.303, 3.307, 3.309(a), 3.310.


ORDER

Service connection for a residual scar of the right leg is granted.

Service connection for residual muscle atrophy of the right leg is granted.

Service conation for a residual subchondral defect of the right tibia is granted.

Service connection for leg length discrepancy (shortening of the right leg) is denied.

Service connection for bilateral hip disorder is denied.



REMAND

As service connection for the right tibial defect with a residual scar and muscle atrophy has been granted, the Board finds that a medical opinion is needed to determine the nature and likely etiology of the claimed degenerative joint disease of the knees.  See 38 U.S.C.A. § 5103A(d).

On remand, the AOJ should seek to obtain any additional relevant records of medical treatment.  See 38 U.S.C.A. § 5103(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the claimed left and right knee disorders since service.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate copies of any such records that have not been previously received into the file. 

The AOJ should also secure any outstanding, relevant VA medical records.

2.  The AOJ then should have the Veteran scheduled for VA examination to ascertain the nature and likely etiology of the claimed bilateral knee disorder.  All indicated testing should be performed.  

After reviewing the entire record, the examiner should provide an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that any current degenerative joint disease of the right knee was due to an event or incident of his period of active service or otherwise was caused or aggravated (chronically worsened) by the service-connected disability. 

The VA examiner should also provide an opinion as to whether it is at least as likely as not that any degenerative joint disease of the left knee was caused or aggravated (chronically worsened) by a service-connected disability.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The clinician should indicate that the claims file was reviewed, to include the service treatment records, and a post-service record of VA orthopedic examination in March 1973, which includes a finding of atrophy of the right leg as a residual of in-service surgery and normal X-ray studies of the knee region with a finding of no bony abnormality or arthritis, as well as more recent records indicating current disability of the knees.

3.  After contacting the Veteran and reviewing the claims file, and with consideration of any additional evidence received in this matter, the AOJ should conduct any other development that may be indicated as a consequence of the action taken in the preceding paragraphs.

4.  After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


